Citation Nr: 0404000	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  03-03 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for postoperative 
residuals of an inguinal hernia repair.

2.  Entitlement to service connection for residuals of a 
mouth injury, including trauma to tooth number 7.

3.  Entitlement to service connection for residuals of a head 
injury to the area above the right ear.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
August 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 decision of the 
Huntington, West Virginia, regional office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for post operative residuals of an 
inguinal hernia repair, residuals of a mouth injury, 
including trauma to tooth number 7, and residuals of a head 
injury to the area above the right ear.


REMAND

As to the appellant's entitlement to service connection for 
postoperative residuals of an inguinal hernia repair, the 
veteran reports that he was first diagnosed with an inguinal 
hernia while in military service.  In January 1969, just four 
months after his separation from military service, he had the 
hernia repaired at the "old" Huntington Hospital.  See 
statements in support of claim received by the RO January 
2002 and November 2002

A review of the veteran's service medical records reveals 
April 1968 treatment records that show complaints and/or 
treatment for groin pain and muscle spasms diagnosed on two 
occasions as a muscle strain, and diagnosed on one occasion 
as a possible left sided hernia.  In addition, private 
treatment records from Appalachian Regional Healthcare dated 
in February 1995 noted that the veteran's medical history 
included a hernia repair ten years earlier.  

The record does not show that the RO attempted to obtain the 
veteran's 1969 inguinal hernia treatment records from the 
successor to the old Huntington Hospital, and/or locate the 
custodian of those records.  Neither does the record on 
appeal show that the RO attempted to obtain the veteran's 
treatment records in connection with the 1985 hernia 
operation referenced in the Appalachian Regional Healthcare 
records.  In addition, the record on appeal does not show 
that the veteran was afforded a VA examination to obtain 
medical opinion evidence as what current residuals, if any, 
he has from the inguinal hernia surgery and whether the 
inguinal hernia was caused by military service.  

Therefore, a remand of the inguinal hernia issue is required 
for the RO to undertake the following actions: attempt to 
locate the custodian of the treatment records for the old 
Huntington Hospital; request from that custodian copies of 
all of the veteran's treatment records, including any records 
surrounding a January 1969 inguinal hernia repair; contact 
the veteran to find out the name of the hospital he underwent 
a hernia repair in 1985 and to request these records; and for 
the veteran to be afforded a VA examination to obtain needed 
medical opinion evidence.  38 U.S.C.A. §§ 5103A (West 2002).

Similarly, as to entitlement to service connection for 
residuals of a mouth injury, including trauma to tooth number 
7, and residuals of a head injury to the area above the right 
ear, the Board notes that the veteran notified VA that the 
mouth injury occurred and was treated at Lockbourne Air Force 
Base and the head injury occurred and was treated while 
stationed in Amarillo, Texas.  See VA Form 21-526, Veteran's 
Application for Compensation or Pension, dated in January 
2002.

A review of the veteran's service medical records reveals a 
June 1965 dental record that reported that he received a 
traumatic blow to the head and was referred to the hospital 
from medical consultation.  (Parenthetically, the Board notes 
that the service medical records do not contain a June 1965 
medical consultation.)  The June 1965 dental records reported 
testing to tooth number 7, and a June 1965 Dental Patient 
History noted that the veteran "received [a] blow to the 
face in Feb[ruary] 1965 [and] developed cellulitis by 2 
Nov[ember 19]65."  Dental records thereafter show testing 
and/or treatment of tooth number 7 in November 1965, December 
1966, and August 1968.  Furthermore, a chronological record 
of medical care from Lockbourne Air Force Base noted that the 
veteran was seen for suture removal in January 1967.  

The record does not show that the RO attempted to obtain the 
veteran's clinical records from base hospitals at Lockbourne 
and Amarillo in order to find any June 1965 medical 
consultation report, as well as other evidence regarding the 
claimed in-service mouth and head injuries.  Neither does the 
record show that the veteran was afforded a VA examination to 
obtain medical opinion evidence as what current residuals, if 
any, he has from the mouth and head injuries and whether they 
are related to military service.  Therefore, a remand of 
these claims is needed to obtain the clinical records from 
the Lockbourne and Amarillo Air Force Base hospitals and for 
the veteran to be afforded a VA examination to obtain needed 
medical opinion evidence.  38 U.S.C.A. §§ 5103A(b), (d) (West 
2002).

Finally, the Board notes that a review of the record on 
appeal shows that the veteran filed a Workmen's Compensation 
claim.  Therefore, on remand, the RO should also request 
copies of all of the veteran's records from the Workmen's 
Compensation administration.  38 U.S.C.A. § 5103A(b).

Therefore, this case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decisions in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 U.S.C.A. §§ 5102, 5103A (West 
2002); the Veterans Benefits Act of 2003; 
and any other applicable legal precedent. 

2.  The RO should contact the National 
Personnel Records Center, and if 
necessary, the United States Air Force in 
order to secure copies of the veteran's 
clinical records from the Lockbourne Air 
Force Base of Groveport, Ohio (now 
Rickenbacker Air National Guard base), 
and Amarillo Air Force Base hospitals, 
dated from September 1964 to August 1968.  
The Board notes 


that the hospitals on these bases have 
been closed for several years. 

3.  The RO should contact the West 
Virginia Workmen's Compensation 
administration and request copies of all 
of the veteran's claims and medical 
records.

4.  The RO should contact the successor 
to the old Huntington Hospital and 
attempt to locate the custodian of this 
patient's records from 1969.  Thereafter, 
after obtaining an authorization from the 
veteran, the RO should request all 
pertinent treatment records, including 
all records surrounding a January 1969 
inguinal hernia repair.  If the custodian 
of these records cannot be located, if 
any of the requested records are not 
available, or if the search for any such 
records yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran notified in 
writing.

5.  The RO should contact the veteran and 
request that he complete an authorization 
that provides the full name and address 
of the hospital he underwent a hernia 
repair for in approximately 1985.  The RO 
should thereafter obtain all of the 
veteran's records from that hospital.  If 
any of the requested records are not 
available, or if the search for any such 
records yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran notified in 
writing.

6.  The RO should contact the veteran and 
request that he identify the name, 
address, and approximate (beginning and 
ending) dates of all other VA and non-VA 
health care providers who have treated 
him for residuals of the inguinal hernia 
surgery, residuals of the mouth injury, 
including trauma to tooth number 7, and 
residuals of the head injury to the area 
above the right ear since his separation 
from active military service in 1968.  
The RO must inform the veteran that VA 
will make efforts to obtain relevant 
evidence, such as VA and non-VA medical 
records, employment records, or records 
from government agencies, if he 
identifies the custodians thereof.  The 
RO should obtain all records identified 
by the veteran that have not already been 
associated with the record on appeal.  
The aid of the veteran in securing all 
identified records, to include providing 
necessary authorization(s), should be 
enlisted, as needed.  If any of the 
requested records are not available, or 
if the search for any such records yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.

7.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should make 
arrangements for the veteran to be 
afforded a VA examination of any hernia 
residuals.  Send the claims folder to the 
examiner for review in conjunction with 
the examination.  All indicated tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  Based on a review of the claims 
folder and examination of the veteran, 
the examiner is to opine whether it is at 
least as likely as not (i.e., is there a 
50/50 chance) that any residuals of a 
post-service inguinal hernia repair are 
related to his military service.  The 
examiner should identify any current 
residuals found on examination.

8.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should make 
arrangements for the veteran to be 
afforded a VA dermatological examination.  
Send the claims folder to the examiner 
for review in conjunction with the 
examination.  All indicated tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  Based on a review of the claims 
folder and examination of the veteran, 
the examiner is to opine whether there is 
any evidence of head injury residuals to 
the area above the appellant's right ear.  
If so, the examiner must opine whether it 
is at least as likely as not (i.e., is 
there a 50/50 chance) that they are 
related to the veteran's military 
service?

9.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should make 
arrangements for the veteran to be 
afforded a VA dental examination.  Send 
the claims folder to the examiner for 
review in conjunction with the 
examination.  All indicated tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  Based on a review of the claims 
folder and examination of the veteran, 
the dentist is opine whether the veteran 
suffers from any dental or mouth 
disorder, to include residuals of trauma 
to tooth number 7.  If so, is it as least 
as likely as not (i.e., is there a 50/50 
chance) that those residuals are related 
to the veteran's military service?

10.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

11.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issues.  If any 
benefit sought on appeal remains denied, 
he and his representative should be 
provided a supplemental statement of the 
case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

